Citation Nr: 1729073	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-02 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether severance of service connection for a right ankle disability effective June 1, 2013, was proper.

2.  Whether severance of service connection for a left ankle disability effective June 1, 2013, was proper.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for tendonitis.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to a rating in excess of 10 percent for a left hip disability prior to June 1, 2013.

7.  Entitlement to an increased rating for a right hip disability, currently rated as 10 percent disabling.

8.  Entitlement to an increased rating for a left knee disability, currently rated as 10 percent disabling.

9.  Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling.

10.  Entitlement to a rating in excess of 10 percent for a left ankle disability prior to June 1, 2013.

11.  Entitlement to a rating in excess of 10 percent for a right ankle disability prior to June 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to September 1998. 


These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009, December 2009, and March 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the Board at an August 2016 hearing.

The issues of entitlement to an increased rating for a right hip disability and right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2013 rating decision proposed to sever service connection for right and left ankle disabilities (osteogenesis imperfecta with secondary osteoporosis of the ankles).  The Veteran was notified of the proposed severance and of her right to present additional evidence or request a hearing.

2.  In a March 2013 rating decision, service connection for right and left ankle disabilities was severed, effective more than 60 days thereafter. 

3.   The December 2009 rating decision that granted separate individual ratings for osteogenesis imperfecta of the right and left ankles is shown to have been clearly and unmistakably erroneous.

4.  Claimed arthritis, tendonitis, and fibromyalgia did not manifest during the Veteran's active service and are not otherwise related to an event or injury in service.

5.  Prior to June 1, 2013, the Veteran's left hip disability was manifested by flexion greater than 30 degrees, extension greater than 5 degrees, without disabling limitation to abduction, adduction, or rotation of the hip joint.  Ankylosis, flail joint, or impairment of the femur was not shown.

6.  Prior to June 1, 2013, the Veteran's right ankle was manifested by no more than moderate limitation of motion, without evidence of ankylosis.

7.  Prior to June 1, 2013, the Veteran's left ankle was manifested by no more than moderate limitation of motion, without evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The severance of the award for service connection for a right ankle disability was proper.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016).

2.  The severance of the award for service connection for a left ankle disability was proper.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016).

3.  The criteria for service connection for arthritis have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for tendonitis have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  Prior to June 1, 2013, a rating in excess of 10 percent for the Veteran's left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Code 5253 (2016).

7.  Prior to June 1, 2013, a rating in excess of 10 percent for the Veteran's left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Code 5271 (2016).
8.  Prior to June 1, 2013, a rating in excess of 10 percent for the Veteran's right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the Veteran's claims for service connection and for increased ratings, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Certain additional procedural requirements apply where service connection is to be severed, and if they are not followed, the severance of service connection is generally void ab initio.  Specifically, a rating proposing severance must be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and the detailed reasons therefor, and must be given 60 days to present additional evidence to show that service connection should be maintained.  38 C.F.R. §  3.105 (d).  The Veteran may also request a hearing within 30 days of receiving notice.  38 C.F.R. §  3.105 (i). 

In this case, the Veteran was afforded the appropriate due process.  A rating decision was issued in January 2013 that proposed to sever service connection for right and left ankle disabilities, setting forth the detailed reasons for the proposal.  The Veteran was notified of this determination and her right to present additional evidence or request a hearing in a January 2013 letter.  The Veteran did not respond to the severance proposal.  In March 2013, a rating decision was issued that severed service connection, effective more than 60 days thereafter, and explained the reasons for finalizing the severance of service connection.  Thus, the procedural due process in this case was proper.
Severance of Service Connection

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105 (d) is erroneous as a matter of law.  See Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In Stallworth, the Court recognized that 38 C.F.R. 3.105 (d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated:

If the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record. 

The Stallworth Court added, "[c]onsequently, the severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current evidence established that service connection is clearly erroneous."  Id.   

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth, supra.

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

By way of history, in April 2006, the Veteran was granted service connection for type I osteogenesis imperfecta (of multiple joints but not the ankles specifically) and assigned a single 10 percent rating.  The decision was based upon the results of a January 2006 VA examination at which time the Veteran was diagnosed with osteogenesis imperfecta.  The examiner found that the condition was present prior to entering service and was aggravated by service.  In December 2009, based upon the findings shown on a September 2009 VA examination, the RO separated the Veteran's affected joints and, in pertinent part, awarded service connection for type I osteogenesis imperfecta with secondary osteoporosis of the left ankle and of the right ankle, assigning each ankle a 10 percent rating.  

However, in September 2011, a VA examiner reviewed the Veteran's claims file and determined that the Veteran did not suffer from osteogenesis imperfecta.  The examiner explained that despite the initial diagnosis of osteogenesis imperfecta, after more thorough work-ups and testing, endocrinologists have since determined that the Veteran does not suffer from this condition.  The examiner pointed to VA treatment records dated in November 2008 and June 2009.  During that time period, the Veteran had undergone thorough testing by an endocrinologist and was found to not suffer from osteogenesis imperfecta.  Based upon a review of these records, the VA examiner determined that the Veteran did not have an established diagnosis of osteogenesis imperfecta.  These records also showed that her osteoporosis was likely secondary to abnormal menses and/or a Vitamin D deficiency. 

The RO sought to clarify the September 2011 VA opinion in November 2012.  At that time, a VA examiner reviewed the claims file and agreed with the September 2011 conclusions.  The examiner explained that the Veteran did not have osteogenesis imperfecta despite the January 2006 VA opinion.  The 2008 and 2009 endocrinology consultations were more accurate than the 2006 opinion, which was likely an error.  The examiner further explained that the Veteran did not display the classic signs or symptoms of osteogenesis imperfecta such as blue sclera, pearly teeth, increased laxity of the ligaments and skin, hearing loss, or scoliosis.  The primary clinical hallmark of osteogenesis imperfecta was fragile bones with recurrent fractures and relatively little accompanying trauma.  The service records showed that the Veteran had a bone scan in August 1998 due to persistent pain in her left knee following training, but she was not having pain in her hip or thigh at that time.  While the bone scan showed a right pelvis fracture in addition to a left knee fracture, it did not appear that the Veteran was experiencing any symptoms referable to the hips or pelvis at that time.  Moreover, there were no notes in the service records of ankle pain.  An x-ray of the right foot was normal.  Her current diagnosis of "peroneus brevis tendonitis and ganglion cyst located at the midshaft," was not present in the service.  Her osteoporosis diagnosed in 2007 was felt to be idiopathic and was also not related to service, as per the endocrinology notes.

Based upon the September 2011 and November 2012 VA examinations, the RO notified the Veteran in January 2013 of the proposal to sever service connection for the right and left ankle disabilities, summarizing for the Veteran the above evidence and conclusions, and then subsequently severed service connection for these disabilities by a March 2013 rating decision, effective June 1, 2013.  

The Board finds that the December 2009 rating decision that granted service connection for osteogenesis imperfecta with secondary osteoporosis of the ankles, and assigned separate 10 percent ratings for these disabilities, was clearly erroneous given the results of the September 2011 and November 2012 VA examinations.  See Stallworth, supra.  The competent, probative, and persuasive evidence of record compels the conclusion that the Veteran does not suffer from osteogenesis imperfecta of the right or left ankle.  As the 2012 VA examiner explained, not only did subsequent testing by a specialist fail to result in a diagnosis of osteogenesis imperfecta, but the Veteran did not suffer from the classical signs of that disability, to include when reviewing the circumstances of her stress fractures in service.  The VA and private treatment records do not contradict, but only support, these VA examination findings.  No other competent evidence of record supports this diagnosis.  Thus, it would be unreasonable for the Veteran to be in receipt of service connection for a disability from which she does not suffer.  

Furthermore, with regard to whether she suffers from a right or left ankle disability related to her service, the 2012 VA examiner found such to not be the case.  The examiner explained, and the evidence confirms, that the Veteran did not report symptoms of an ankle disability during service nor was an abnormality of the ankle diagnosed in service.  Post-service treatment records show that in August 2006, the Veteran was treated for ankle injuries that had occurred in the previous few months to both ankles.  At the time, her pertinent past medical history listed chronic knee pain, only.  The 2012 VA examiner reviewed the above evidence, and determined that it was less likely than not that the Veteran's current right and left ankle disabilities, to include osteoporosis, was related to her service.  Accordingly, because the elements of service connection for a right or left ankle disability have not been met, the Veteran's claim must be denied.

The Board has taken into consideration the Veteran's report that she suffers from osteogenesis imperfecta and that she injured her ankles in service.  However, while the Veteran is competent to report symptoms she has described such as ankle pain, she is not competent to diagnose an ankle disability such as osteogenesis imperfecta with secondary osteoporosis.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, the service records and post-service records are inconsistent with her contentions of service incurrence.  Thus, the Board affords less weight to the Veteran's statements than to the competent VA opinions.

The Board finds that the grant of service connection for osteogenesis imperfecta with secondary osteoporosis of the right and left ankles was clearly erroneous, and thus, severance of service connection for these disabilities effective June 1, 2013, was proper.

Service Connection

The Veteran contends that she suffers from arthritis, tendonitis, and fibromyalgia due to her service.  However, the Board finds that the claims for service connection for these conditions cannot prevail.

For one, the service treatment records do not reflect a diagnosis of any of the claimed conditions.  While the records do show a preliminary assessment of patellar tendonitis in June 1998, subsequent records demonstrate that that diagnosis was changed to stress fractures based upon further testing.  There is no other indication in the service records of a diagnosis of tendonitis.  Post-service treatment records do not demonstrate knee tendonitis.  On November 2012 VA examination, it was specifically found that there was no current evidence of patellar tendonitis or arthritis. 

Absent an indication that the Veteran suffers from confirmed arthritis, tendonitis, or fibromyalgia in service, a chronic condition in service is not shown.  Moreover, arthritis was not shown within one year following service separation, thus presumptive service connection cannot be established.  38 C.F.R. § 3.307, 3.309.

The post-service records do not reflect a confirmed diagnosis of arthritis, tendonitis (other than of the ankles addressed above), or fibromyalgia.  The records reflect that the Veteran was suspected of suffering from arthritis of the left knee in March 2007, however, later records have not diagnosed left knee arthritis.  Instead, as explained on November 2012 VA examination, the Veteran has been assessed to suffer from patellofemoral syndrome.  The records also reflect that the Veteran has undergone evaluations for rheumatoid arthritis, however, a diagnosis of rheumatoid arthritis was never confirmed.  Thus, it does not appear that the Veteran carries a current diagnosis of any of the claimed conditions.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent an indication of continuity of symptoms since service or evidence of a current diagnosis, service connection cannot be established.

To the extent that the Veteran contends that she suffers from arthritis, tendonitis, and fibromyalgia as secondary to her osteogenesis imperfecta with secondary osteoporosis, as explained in detail above, the probative evidence of record demonstrates that she does not suffer from osteogenesis imperfecta.  Thus, a secondary service connection claim cannot be established.  In that regard, there is no competent medical evidence to demonstrate that the Veteran suffers from arthritis, fibromyalgia, or tendonitis caused or aggravated by her in-service stress fractures to the right knee or left hip.

Increased Ratings

Disability ratings are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

Because service connection was severed for the left hip and right and left ankles beginning June 1, 2013, the remaining issue before the Board is whether an increased rating was warranted for these disabilities from when the claim for increased rating was filed in 2009 and until the date of severance.

Left Hip Prior to June 1, 2013

The hip can be rated under Diagnostic Codes 5250 through 5255.  Diagnostic Code 5251 provides a maximum 10 percent rating for limitation of thigh extension to 5 degrees.  Diagnostic Code 5252 provides for 20, 30 and 40 percent evaluations where flexion of the thigh is limited to 30 degrees, 20 degrees and 10 degrees, respectively.  Diagnostic Code 5253 provides for a 10 percent evaluation for limitation of rotation of the thigh of (cannot toe-out more than) 15 degrees, or limitation of adduction (cannot cross legs); a 20 percent evaluation is warranted for limitation of adduction of the thigh where motion is lost beyond 10 degrees.  The Veteran has not been shown to suffer from ankylosis of the hip, flail joint of the hip, or impairment of the femur.  Thus, DCs 5250, 5254, and 5255 are not pertinent to her claim.

Turning to the evidence of record, on September 2009 VA examination, there was no indication of deformity or instability of the left hip joint.  There was pain, stiffness, and weakness.  The Veteran experienced weekly flare-ups of pain.  There was no abnormality of the feet on weight-bearing, though the Veteran had an antalgic gait. Range of motion of the left hip showed flexion to 90 degrees, extension to 10 degrees, and abduction to 25 degrees.  The Veteran could cross her left leg over the right and could toe out greater than 15 degrees.  It was noted that she could not complete three repetitions.  It was noted that the Veteran had functional limitations that were moderate at rest to intolerable with repeated use of the lower extremities.  The Veteran worked full-time.

On November 2012 VA examination, it was noted that weightbearing of the lower extremity joints were not affected by the Veteran's disabilities.  On November 2012 VA examination, flexion of the left hip was to 125 degrees or greater, with no pain on motion noted.  Extension was to greater than 5 degrees, with no pain on motion.  Abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross her legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Repetitive testing did not change these findings.  There was no additional functional loss.  In fact, it was noted that there was no currently established hip diagnosis.

From the above evidence, the Board finds that a rating higher than 10 percent, or for a separate rating under another hip or thigh diagnostic code, is not warranted prior to severance of service connection of the left hip, June 1, 2013.  For one, the evidence does not support a finding that the Veteran's left hip was limited in range of motion so as to meet the higher ratings set out under DC 5251, 5252, or 5253.  Although the Veteran was unable to complete repetitive testing in 2009, the testing that she was able to completes shows greater flexion and extension than is contemplated by those ratings.  Moreover, the VA and private treatment records dated between the 2009 and 2012 VA examinations do not reflect a hip disability that would cause more severe limitation of motion, demonstrating a stable disability picture.  It is significant that on 2012 VA examination, no hip disability was established.  The 2012 VA examination also does not support a claim for increase.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 202.  In that regard, the Board has considered the Veteran's complaints of pain, especially on flare-ups, as well as all evidence of record related to functional loss, and determines that the assigned 10 percent rating takes into account the Veteran's report of limitation of motion of the joint, to include pain, which was not shown on VA examination.

Right & Left Ankles Prior to June 1, 2013

DC 5271 provides ratings based on limitation of motion of the ankle.  A 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for marked limitation of motion.  The words "moderate" and "marked" are not defined in the Rating Schedule; however, the Rating Schedule provides some guidance by defining full range of motion of the ankle as 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

The Board finds that there are no other applicable rating codes under which to rate the Veteran's disability, as the medical evidence does not demonstrate that he suffers from ankylosis of the ankle or subastragalar or tarsal joint, or malunion of the os calcis or astragalus, or that he had an astragalectomy.  38 C.F.R. § 4.71a, DC 5270, 5272, 5273, 5274.

Turning to the evidence of record, on September 2009 VA examination, there was no indication of deformity or instability of the joint.  There was pain, stiffness, and weakness.  The Veteran experienced weekly flare-ups of pain.  Range of motion testing showed right and left dorsiflexion of the ankles to 10 degrees and plantar flexion to 20 degrees.  It was noted that she could not complete three repetitions.  

On November 2012 VA examination, range of motion of the right and left ankles showed plantar flexion to 45 degrees or greater, with no evidence of painful motion, and dorsiflexion to 10 degrees, with no evidence of painful motion.  There was no additional loss on repetitive testing.  There was functional loss by way of less movement than normal in both ankles.  Muscle strength testing was normal in both ankles.  There was no joint instability.

In this case, the Board finds that a rating higher than 10 percent is not warranted for the Veteran's right or left ankle disability prior to June 1, 2013.  Limitation of motion of either ankle has not been shown to be more than moderate in severity.  The VA and private treatment records dated during the appeal period do not otherwise demonstrate or support a finding of a more severe right or left ankle disability.  While she is limited in function by less movement than normal, such has been accounted for by the 10 percent ratings.  See Deluca, supra.  

The Board has considered whether a higher rating might be warranted for any period of time for the bilateral ankle disabilities of left hip disability.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
ORDER

As the severance of service connection for osteogenesis imperfecta with secondary osteoporosis of the right ankle was proper, the appeal is denied.

As the severance of service connection for osteogenesis imperfecta with secondary osteoporosis of the left ankle was proper, the appeal is denied.

Service connection for arthritis is denied.

Service connection for tendonitis is denied.

Service connection for fibromyalgia is denied.

A rating in excess of 10 percent for a left hip disability prior to June 1, 2013, is denied.

A rating in excess of 10 percent for a left ankle disability prior to June 1, 2013, is denied.

A rating in excess of 10 percent for a right ankle disability prior to June 1, 2013, is denied.


REMAND

A new VA examination is necessary with regard to the Veteran's claims for increased ratings for a right hip disability and right and left knee disabilities.  Specifically, at her August 2016 hearing before the Board, the Veteran stated that these disabilities had worsened in severity since the last examination conducted in 2012.  Because the 2012 examination was conducted approximately 5 years ago, and the current severity of the Veteran's right hip and knee disabilities is unclear, a new VA examination should be obtained, as well as any recent VA or private treatment records pertaining to these disabilities.
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to her claims for increased ratings for a right hip disability and right and left knee disabilities.  After securing any necessary authorization from her, obtain all identified treatment records, as well as all available VA treatment records not already obtained.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran. 

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to assess the current severity of her a) right hip disability and b) right and left knee disabilities.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right hip and right and left knees.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  

3.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


